Citation Nr: 1504347	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-03 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for undiagnosed illness involving chest pain, joint pain, muscle aches, fatigue, sleep disturbance, headaches, and irritable bowel symptoms, to include based on individual unemployability.  

2.  Entitlement to a disability rating in excess of 50 percent prior to September 29, 2006, and 70 percent thereafter for a psychiatric disability, to include based on individual unemployability.  

3.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities on appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter was previously before the Board in July 2012, when it was remanded for further development.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's undiagnosed illness results in widespread musculoskeletal pain, fatigue, sleep disturbance, stiffness, headache, and irritable bowel symptoms.

2.  The undiagnosed illness is not associated with irritable bowel syndrome, chronic fatigue syndrome, or an average of one prostrating headaches in two months over several months.   

3.  The impairment from the Veteran's psychiatric disability most nearly approximated reduced reliability and productivity prior to September 29, 2006, and has most nearly approximated deficiencies in most areas since then.  

4.  The Veteran has been employable throughout the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for undiagnosed illness have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2014).  

2.  The criteria for a disability rating in excess of 50 percent prior to September 29, 2006, and in excess of 70 percent thereafter for psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 

3.  The criteria for a total rating based on unemployability due to the service-connected disabilities on appeal have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in April 2005 and August 2012.  Although complete notice was not provided until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that the service treatment records (STRs), VA treatment records, and all other post-service medical evidence identified by the appellant have been obtained and considered by the agency of original jurisdiction except where consideration by the agency of original jurisdiction has been waived.  See February 2014 waiver.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the symptoms and impairment associated with the undiagnosed illness and psychiatric disability, and the Board finds the examinations, and the opinions provided in 2012, are adequate.  In this regard, the Board notes that the VA examination records reveal all findings needed to rate each disability, and the 2012 medical opinions as to the existence of irritable bowel syndrome and a panic disorder are supported by a rationale that is consistent with the record.  Finally, the Board finds the prior remand instructions have been fulfilled.    

Accordingly, the Board will address the merits of the appellant's claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The undiagnosed illness is rated by analogy to Diagnostic Code 5025, which rates fibromyalgia.  Diagnostic Code 5025 provides a maximum 40 percent rating for fibromyalgia with widespread musculoskeletal pain and tender points  -- with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms - that  are constant, or nearly so, and refractory to therapy.  The diagnostic code defines "widespread pain" as pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

The psychiatric disability is rated under the Rating Formula for Mental Disorders.  Under this formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations, which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

A January 2003 private treatment record reveals the Veteran's history of infrequent headaches since he stopped taking Neurontin a "few months" earlier.  A May 2003 private treatment record indicates that the Veteran had a, "lengthy medical history of numerous symptoms including frequent headaches, fatigue, [and] myalgia."  The record indicates that the Veteran had been told by a VA physician that the principal diagnosis was fibromyalgia.  The record reveals the Veteran's then histories of "frequent symptoms of generalized headache incompletely relieved with minor analgesic," and "frequent interruptions of sleep throughout the night contributing to the chronic daytime symptoms of fatigue and sleepiness."  Examination revealed no abnormality.  Diagnoses included headaches, questionably vascular, and "fibromyalgia (myalgia, chronic fatigue, sleep erratic, night sweats)."

A September 2003 private treatment record reveals the Veteran's history of going into the bathroom upon awakening in the "early morning hours" and then awakening on the floor in a small pool of blood.  The Veteran reported that he was told he likely struck the top of his head as he fell; the incident was otherwise unexplained.  The Veteran reported persistent headache, a feeling of discomfort, and muscular discomfort through the neck and shoulders since the fall.  After examination, apparent syncopal episode with resulting scalp laceration and concussion was diagnosed.  

A March and June 2004 private treatment record indicates that all systems were normal.  

A January 2005 private treatment record indicates that the Veteran was having a "severe increase" in his anxiety.  

In March 2005, the Veteran endorsed symptoms including memory impairment where he forgot things that happened a "couple of" hours earlier, bad migraines, fatigue, night sweats, and irritability.  He reported that he would fight with his wife and yell at his kids due to the irritability and indicated that he had job problems.  He also reported that his joints "lock" if he stops moving for "a while."  

A May 2005 VA psychiatric examination record reveals the Veteran's history of "mild" remission of symptoms, estimated as 5/10, since starting Paxil four to five months earlier.  He reported sleep impairment, "some" night sweats, irritability, mood swings, forgetfulness, and difficulty concentrating.  He also reported that "sometimes" he does not want to be around people."  He added that he had chronic migraine headaches, joint pain, and severe flatulence.  He explained that he can "barely get up" when he wakes up in the morning.  He denied homicidal or suicidal ideation but reported that he has thoughts of violence when he gets angry.  He added that he does not act on these thoughts, instead walking away when he gets mad.  He reported that his marriage was "ok."  The Veteran indicated that he did not interact with his kids much because he was tired, explaining that when he comes home from work he generally just watches television.  He reported no interests or hobbies but reported seeing "several" friends "occasionally."  The record notes that the Veteran worked as a manager, working approximately 45 hours a week.  He indicated that he had missed approximately one week of work in the previous year due to depressive symptoms.  He believed his depression symptoms had affected his work because of increased forgetfulness and short-temperedness.  Examination revealed no impairment of thought process or ability to communicate and no thought disorder.  Speech was goal-directed and there was no looseness of association.  Mood was blunted.  There was no evidence of overt anxiety during the evaluation.  Hygiene was average.  The examiner diagnosed depression not otherwise specified and assigned a GAF score of 55.  

The record of a May 2005 VA "general medicine" examination reveals the Veteran's history of severe headaches, joint pains throughout, muscle pain, fatigue, weakness, depression, mood swings, memory loss, night sweats, and occasional fever.  He also reported "a lot" of gas in his stomach.  He denied diarrhea or constipation and reported regular bowel movements.  He reported feeling nausea but denied vomiting.  He reported impaired sleep of unknown cause, foot pain due to flatfeet and plantar fasciitis, knee pain.  He denied other medical problem.  After examination, the examiner stated that general medical examination was unremarkable with no evidence of any fibromyalgia or chronic fatigue syndrome.  The examiner diagnosed history of fasciitis with normal examination, noting that X-ray images were normal.  

A June 2005 private medical statement reports treatment "several times" since March 2004 for migraine headaches, joint pains, muscle aches, and anxiety.  A June 2005 statement from the Veteran's coworkers reports that they had witnessed several health "problems," including joint pain, nausea, abdominal pain, night sweats, memory loss, fatigue, fevers, and headaches.  

A March 2006 VA psychiatric examination record reveals the Veteran's history of increased irritability and depression.  He reported that his condition had been getting worse for the previous couple of years.  He added that he had chronic health issues, including fibromyalgia, chronic headaches, chronic joint pain, and irritable bowel syndrome.  He reported trouble with daily activities, feelings of disorientation, memory impairment, particularly dates and times, and problems with maintaining personal appearance.  He also reported insomnia with night sweats, moodiness, depression, and difficulty maintaining relationships.  He indicated that he worked in a stressful environment.  He estimated his depressive symptoms as a 6-7/10 and explained that the symptoms were daily.  He reported that he worked 45-50 hours each week and reported missing "some work" due to headaches and depression.  He reported increased irritability with employees.  When asked about social functioning, he reported that he does not do much outside of being with his family.  He reported a satisfactory relationship with his wife, though he was irritable with her at times.  He also reported being irritable and moody with his children.  He was able to take care of daily activities without assistance.  Examination revealed no evidence of an underlying thought disorder.  Reality testing was intact, speech was goal-directed, and there was no looseness of association.  The Veteran spoke in a rather flat, monotone voice but was spontaneous in conversation.  The Veteran was fully oriented and was not a threat to himself or others.  He did present as a person with underlying irritability.  He was intense and appeared both depressed and mildly anxious.  Overall demeanor was flat.  Hygiene was good.  The examiner diagnosed depression and assigned a GAF score of 51-55.  

A March 2006 VA physical evaluation report reveals the Veteran's history of symptoms including chronic body aches, fatigue, sadness, occasional dizziness, and occasional headaches.  The Veteran denied nausea, vomiting, diarrhea, or constipation or other change in bowel habits but reported bloating.  The Veteran also denied suicidal or homicidal thoughts.  Diagnoses included depression, irritable bowel syndrome (noting symptoms of bloating), and body ache.  

A March 2006 VA gastroenterology record reveals the Veteran's history of excessive foul-smelling gas and constipation alternating with diarrhea.  He denied weight loss.  The impression was chronic constipation with possible constipation predominant irritable bowel syndrome.  A March 2006 rheumatology record reveals the Veteran's history of body aches and one hour of joint stiffness each morning.  He explained that he feels his feet "curl in a ball" every morning and that the joint pain was 9/10 in the morning, compared to 3/10 the rest of the day.  He denied swelling.  He also reported depression, frequent headache, sleep impairment, night sweats, and loose stools alternating with constipation.  Examination revealed that all fibromyalgia tender points were active and no Heberdons/Bouchards nodes were present.  The rheumatologist, Dr. R., diagnosed fibromyalgia.  

A subsequent March 2006 VA mental health record reveal histories of symptoms including fatigue, anhedonia, slowed thinking, impaired concentration, impaired sleep, night sweats, decreased energy, crying spells, social isolation, irritability, moodiness, excessive worry, time disorientation, memory impairment, and problems with work and relationships.  He reported picking at his fingers and doing some repetitive stuff with words.  He also reported chest pains, dizziness, light-headedness, and fearing loss of control.  He denied change in weight.  He reported being married for eight years and loving his wife, though they argued "more than they should."  He denied "many" social interactions outside his family.  Examination revealed no signs of distress in activities of daily living, though the Veteran reported problems at times.  The Veteran was able to comprehend all questions asked and respond appropriately and he was fully oriented.  Speech was without impediment, though overproductive at times.  Mood was good and affect was congruent.  Thought processes were intact though the Veteran was sometimes paranoid.  There was no hallucination.  There was problem with short-term and immediate memory.  The Veteran reported prior suicidal and homicidal thoughts but no attempt.  The examining social worker diagnosed posttraumatic stress disorder, major depression, and generalized anxiety disorder and assigned a GAF score of 51.  

April 2006 VA treatment records reveal the Veteran's history of various medical problems since returning from the Gulf War, including irritable bowel syndrome, fibromyalgia, chronic headaches, foot pain, upper gastrointestinal problems, depression, and anxiety.  He reported the "most bothersome" problem was bloating and frequent passing of gas.  He also reported depression, anxiety, insomnia, intermittent feelings of helplessness and hopelessness, and low self-esteem.  He denied suicidal or homicidal ideation.  Diagnoses were somatization disorder, depression, and personality disorder.  

A September 2006 VA examination record reveals the Veteran's history of sleep impairment, night sweats, generalized muscle aches, joint pains, and depression.  He reported that he has a hard time walking and that his whole body is stiff when he wakes up or sits too long.  He also reported frequent headaches, occurring three or four times in two weeks.  He indicated that he could work, though he lost one or two weeks in the previous year due to headaches and body aches.  He reported bloating, foul-smelling gas, and frequent constipation.  He denied a history of nausea, vomiting, or weight loss.  He denied effect on his daily activities and reported no periods of incapacitation in the previous 12 months.  Examination revealed no evidence of Heberden's nodes or Bouchard nodes.  There were no trigger point tenderness and no evidence of joint swelling or tenderness.  With regard to chronic fatigue syndrome, there was no history of low-grade fever or incapacitation and no evidence of pharyngitis, palpable lymphadenopathy, or muscle weakness.  The examiner found no evidence of chronic fatigue syndrome.  The assessment was, "history of generalized body pains, joint pains, and muscle aches, no diagnosis made."  The examiner added that there was no evidence of fibromyalgia and that the criteria for chronic fatigue syndrome were not met.  

In September 2006, the Veteran reported extreme joint pain, headaches, night sweats, and "very embarrassing gas."  

An October 2006 VA treatment record indicates that the Veteran's presentation was irritable and somewhat cynical.  The record notes that the Veteran, "tends to believe events occurring in his life are beyond his control and his irritability and manner of dealing with others are also out of his control."  The record adds that the Veteran, "blames his physical problems for not being able to get along with others in addition to not being able to hold a job, be on time for work, or feel happy about having to go to work."  

A November 2006 VA psychiatric examination record reveals the Veteran's history of sleep impairment, fatigue, memory impairment, and night sweats.  He reported new symptoms of constant paranoia at work, flashbacks if he smells diesel fluid or hears helicopters, and anxiety attacks.  He also reported a new history of "constantly going off on people for no apparent reason" and "trouble controlling [his] temper and anger with coworkers and family."  He added that he does not socialize outside the family and is moody all the time.  When asked about his post-military work history, he reported a good relationship with his supervisor and coworkers.  He reported a good relationship with his children but reported marital discord with his spouse.  Examination revealed normal orientation, speech, and concentration.  Appearance and hygiene showed signs of neglect.  Affect was flattened and mood was depressed.  Panic attacks were absent.  There were signs of suspiciousness but no delusional history and no evidence of delusion or hallucination.  Thought process was appropriate, judgment was not impaired, and abstract thinking was normal.  Memory was mildly impaired:  the Veteran forgot names, directions, and recent events.  The Veteran had passive thoughts of death "at times" but no homicidal ideation.  The examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner found the Veteran's psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactory with routine behavior, self-care, and normal conversation.  The examiner provided an addendum based on inconsistencies in the record, namely a notation that the Veteran's family worried about his binge drinking when the Veteran denied alcohol use.  The examiner explained that there was no objective evidence in the claims file to support the family's claim of binge drinking and the examiner found the claim was not very credible.  The examiner did find the Veteran credible, noting that the Veteran denied alcohol use.  The examiner added that the information regarding substance abuse is purely subjective, and it is very difficult to assess whether a person truly has an abuse disability on a single evaluation, but the benefit of the doubt was given to the information provided by the Veteran.  

In November 2006, the Veteran reported embarrassing gas, memory problems, sleep impairment, night sweats, fatigue, and bad migraines.  He also reported chronic joint pain where he is in tears in the morning when he tries to stand up and stretch.  He added that he did not like to be around people and was paranoid something would happen.  He reported that he and his wife argue "a lot" and he "go[es][ off for no apparent reason.  November 2006 VA treatment records indicate that the Veteran was dysphoric and mildly irritable, with multiple somatic complaints.  He denied suicidal or homicidal ideation.  The diagnoses were depression, somatization disorder, and personality disorder.  

In January 2007, the Veteran reported embarrassing gas, night sweats, diminished energy and strength, and body aches, particularly in the morning or after being still for 45 minutes.  He reported severe headaches weekly that require him to lie down.  He also reported going off on people for no reason and having problems under stress.  He added that he did not like to be around people.  He reported that his job was stressful and he had cut his hours back to 40 hours a week and had been showing up late due to sleep impairment.  

A January 2007 VA mental health record indicates that the Veteran remained dysphoric though there was less cynicism or irritation.  He reported a substantial headache for several days and indicated that he had not worked.  The record notes that the Veteran appeared to be making an effort to enjoy his family more.  The Veteran indicated that he feels uncomfortable when he goes out if he cannot sit with his back to a wall.  March 2007 VA mental health records indicate that the Veteran remained flat in presentation, though he reported improvement in temper, sleep, and pain.  He reported drinking an unspecified amount of alcohol off and on to help him sleep.  He denied homicidal or suicidal ideation..  He indicated that he spent most of his time working or doing things with family.  Diagnoses included depression, somatization disorder, and personality disorder.  An April 2007 VA primary care record reveals the Veteran's history of chronic headaches, chronic bouts of constipation alternating with diarrhea, and "a lot of foul-smelling gas."  Diagnoses included irritable bowel syndrome, depression, fibromyalgia, posttraumatic stress disorder, and history of migraine-tension headaches.  A June 2007 VA physical medicine record reveals a provisional diagnosis of fibromyalgia/PTSD.  The Veteran reported that his feet feel like they are curled up into a very tight ball when he rests or goes to bed.  He also reported difficulty getting up and moving around after sitting for a period of time.  He had some point tenderness in the lumbar area.  Diagnoses included fibromyalgia, depression, and posttraumatic stress disorder.  A June 2007 VA rheumatology record reveals the Veteran's history of increased stiffness.  He reported current pain of 7/10, with pain at 9/10 in the mornings.  He denied swelling.  He reported that the morning joint stiffness lasted "all day."  He also reported sleep impairment, depression, frequent headaches, occasional chest pain, and diarrhea alternating with constipation.  All fibromyalgia tender points were active.  Dr. R. diagnosed fibromyalgia.  A July 2007 VA mental health record reveals that the Veteran "remain[ed] depressed with multiple somatic complaints which are interfering with his general levels of functioning."  He denied suicidal or homicidal ideation.  Somatization disorder and depression were diagnosed.  

A July 2007 statement from the Veteran reports that he is "always constipated" and has "a lot" of gas.  He indicated that he is sometimes at the "other extreme," always going to the bathroom.  The Veteran reported severe headaches, "a lot of trouble with memory," night sweats, and daytime sweats for no apparent reason.  He also reported not wanting to go anywhere, waking with severe pain, and feeling like something bad is going to happen.  He added that he was "going off" on his wife, children, and coworkers for no reason, resulting in problems at home and work.  

An August 2007 VA mental health record indicates that the Veteran had made some minor improvement since beginning treatment, with any gains being in his interactions with his family.  He reported that he had been off work for several weeks, which had reduced his irritability, irritable bowel syndrome, and depression.  He also reported less tolerance of being around groups of people and memories of his time in service triggered by outside stimuli.  The record notes that the Veteran had good grooming and was irritable and somewhat sad and flat in his presentation.  There was no hallucination or suicidal or homicidal ideation.  The record reveals diagnoses of PTSD and personality disorder and a GAF score of 55 for the past year and current.  

A September 2007 private medical record indicates that the Veteran was receiving treatment for conditions including fibromyalgia, joint problems, migraine headaches, and irritable bowel syndrome.  The record notes the Veteran's history of intrusive thoughts, avoidance, marked paranoia, social isolation, chronic fatigue, anhedonia, passive suicidal ideation, irritability, and angry outbursts.  The Veteran indicated that his anger had resulted in physical fighting with several employees and that he was counselled for angry outbursts and negative attitude at work.  The Veteran reported being afraid he would physically abuse his children and denied having friends.  The Veteran also reported panic attacks several times a month, explaining that he feels like he is going to pass out and has a racing heart, and episodes of losing focus where he loses contact with reality.  The record reveals that the Veteran was working 30 hours a week.  The Veteran reported that he was only able to keep the job because the business was family-run.  The record indicates that the Veteran had poor concentration and memory, being unable to remember the doctor's name or the names of employees of five years.  The physician found the Veteran appeared to have severe symptoms of PTSD, which had increased over the previous 12 months.  The psychologist determined the Veteran was "barely functioning" in a job run by his own family with periods of disorientation and loss of reality.  The physician assigned a GAF score of 45.  

A September 2007 VA mental health record reveals that the Veteran was tired, psychomotorly retarded, anxious, and angry.  The Veteran reported that he was not getting any better, which was affecting his family and making him unable to function at work.  The Veteran reported that he was getting into arguments and fights with coworkers and that he had been reprimanded by his wife.  He did report that his wife was supportive.  The record notes that the Veteran mentioned suicidal thoughts without intent or plan.  He denied dangerousness towards others.  Diagnoses were major depression, somatization disorder, and PTSD.  A November 2007 VA mental health record reveals the Veteran's history of improvement in anxiety and depression.  He denied thoughts of suicide or dangerousness towards others.  Diagnoses were major depression, somatization disorder, and PTSD.  A December 2007 VA mental health record reveals that the Veteran remained flat and irritable in presentation.  He reported that his life is better when he does not have to go to work, indicating that he gets along with his wife and children when he did not have work.  The record notes that the Veteran blamed VA and the military for his problems and became, "obviously frustrated and increased irritable when confronted with the reality he is responsible for making the changes in how he does or does not cope with his social system."  A December 2007 VA treatment record reveals the Veteran's history that two days earlier, he had an elevated temperature with vomiting, diarrhea, and increased joint aches.  He also reported night sweats, constant fatigue, and inability to sleep at night.  The Veteran denied weight loss.  The record indicates that past diagnoses included fibromyalgia, irritable bowel syndrome, and depression.  Current diagnoses included these conditions.   

A January 2008 VA mental health record reveals that the Veteran's presentation remained flat and bored.  The Veteran reported that he "may have some slight improvement" in irritability, though he believed it was due to increased effort to avoid interacting with family.  A February 2008 VA mental health record indicates that the Veteran remained chronically depressed with multiple somatic complaints.  The record notes that the Veteran was not following the recommended treatment plan.  The Veteran denied thoughts of suicide or dangerousness towards others.  The record reveals diagnoses of major depression, recurrent, somatization disorder, and personality disorder.  A March 2008 VA mental health record indicates that the Veteran remained largely dysphoric and flat in presentation.  The Veteran was still working.  

April and July 2008 statements from the Veteran and his spouse report that he had migraines, memory impairment, anxiety, fatigue, depression, night sweats, and severe joint and muscle pain, especially in the mornings.  She also reported that the Veteran was not performing the tasks required by his job.  She indicated that since he stopped working several weeks earlier due to an injury, he was more relaxed and functional and had returned to the person he used to be.  The Veteran also reported symptoms including migraines approximately twice a week.  

An October 2008 VA mental health record reveals the Veteran's presentation remained generally flat.  The Veteran reported feeling "somewhat" better overall.  He was not working but was considering some part-time low stress work he could do on his own schedule.  A subsequent October 2008 VA mental health record reveals the Veteran's history of being less stressed since quitting his job.  He reported that he wanted to "be fixed" so he could return to work, however.  The Veteran denied thoughts of suicide or dangerousness towards others.  The record reveals diagnoses of mood disorder secondary to general medical conditions, depressive type, somatization disorder, and personality disorder.  

A March 2009 VA mental health record reveals the Veteran's history of low mood, anxiety, and irritability.  He indicated that he had returned to work but was unable to work full hours.  He denied thoughts of suicide or dangerousness towards others.  A June 2009 VA rheumatology record reveals the Veteran's history of increased stiffness and pain all over.  He estimated the pain as 7/10 with an increase to 9/10 in the morning.  He denied joint swelling and indicated that the morning joint stiffness lasted all day.  He also reported occasional chest pain, some shortness of breath, and diarrhea alternating with constipation.  Examination revealed active fibromyalgia tender points.  Dr. R. diagnosed fibromyalgia.  A September 2009 VA rheumatology record reveals the Veteran's history of increased stiffness and pain "all over."  He reported that the morning joint stiffness lasted 30 minutes.  After examination, Dr. R. diagnosed improved fibromyalgia.  

A September 2009 VA examination record reveals the Veteran's history of poor short-term memory, anxiety, irritability, insomnia, marital discord, and occupational impairment.  He reported that his symptoms affected his total daily functioning, resulting in more stress and a more fragile mood.  He indicated that his relationship with his children was "great."  The record notes that the Veteran had worked as a manager but had problems with coworkers and was unable to handle to stress.  The Veteran reported that he decided to quit his job in 2008, after he took a lower position.  However, the record also reports that the Veteran was still working as a manager, although his relationship with his supervisor and coworkers was strained because he showed up late and was unable to get along with others.  He denied any time lost from work.  He reported that he took a vacation to Las Vegas and was able to tolerate the crowds.  He reported that he experiences bloating and frequently passes gas, which embarrasses the people around him.  He denied any major social function since he developed the mental condition.  Examination revealed normal orientation and appropriate appearance and hygiene.  Behavior was appropriate and mood was good.  Communication was grossly impaired but due to hearing loss and tinnitus.  Speech was within normal limits.  The Veteran showed impaired attention and/or focus.  The record indicates that panic attacks were present and occurred less than once a week.  The record notes that the attacks occur when the Veteran feels overwhelmed or if noise is too loud.  There was no suspiciousness, delusion, or hallucination, to include history thereof.  Thought processes were appropriate, and the Veteran was able to read and understand directions.  There was no slowness of thought or confusion, and judgment was not impaired.  Memory was mildly impaired, but abstract thinking was normal.  Suicidal and homicidal ideation was absent.  The record indicates that the Veteran had severe anxiety and difficulty getting along with others.  The examiner diagnosed PTSD, somatization disorder, and personality disorder-dependent trait and assigned a GAF score of 70.  The examiner found the Veteran mentally did not have difficulty performing activities of daily living.  The examiner found the Veteran had difficulty establishing and maintaining effective relationships because of his personality disorder.  The examiner further found the Veteran was able to maintain effective family role functioning and had no difficulty with recreation or leisure pursuits.  There was occasional interference with physical health.  There was no difficulty understanding commands.  The examiner found the Veteran did not appear to pose any threat of danger or injury to self or others.  The examiner found the Veteran's somatization disorder was not related to PTSD in that it predated his entry into service.  The examiner further found that the Veteran's impairment was more due to his personality disorder than his PTSD.  

An October 2009 VA mental health record reveals diagnoses of major depressive disorder, somatization disorder, and personality disorder and a GAF score of 55 for the past year and current.  

A December 2009 statement from the Veteran's employer indicates that the Veteran was no longer working as a manager due to an inability to keep up with the demands of his duties.  The record notes that the Veteran was "already on a downward spiral" prior to substantial medical leave the previous year and was "still not up to the demands of [the] position once he returned full-time."  The employer reported that the Veteran had anxiety attacks at work and showed lack of concentration and focus.  The record indicates that the Veteran's last day was December 20, 2009.  

A January 2010 VA report indicates that the Veteran's allegedly former place of employment was called and that the person who answered the phone reported that the Veteran would be available the next day.  A subsequent statement from the Veteran explained that although he was no longer an employee, his wife's family owned the business, and he continued to help by "signing payroll checks" and "making some phone calls to people/business."  

A June 2010 VA mental health record reveals the Veteran's history that his anxiety was "a bit" better but his depression was 'about the same."  He rated his depression as "4-5."  The record notes that the Veteran was groomed and goal-directed with no expressed anger or dissatisfaction.  There was no hopelessness or suicidal ideation.  The examiner diagnosed PTSD, rule out somatization, and personality disorder and assigned a GAF score of 60.  

An August 2010 VA examination record reveals the Veteran's history of symptoms including intermittent severe night sweats (approximately two to three times each week), insomnia, constipation, intermittent bloating and excessive gas relieved with bowel movement, intermittent diarrhea and constipation, weakness, fatigue, joint stiffness, and joint swelling.  The Veteran indicated that he was not employed.  After examination, the examiner diagnosed PTSD with night sweats, fatigue, insomnia, depression, anxiety, and memory loss.  The examiner indicated that the disability affected occupation due to increased tardiness and absenteeism, the assignment of different duties, memory loss, decreased concentration, poor social interaction, and difficulty following instructions.  The Veteran reported that he believed his depression, fatigue, and lack of energy mildly to moderately affected his daily activities like chores, shopping, and recreation.  The examiner also diagnosed irritable bowel syndrome.  The examiner explained that the Veteran met the diagnostic criteria for irritable bowel syndrome and cited March 2006 and April 2007 VA treatment records for supporting documentation of the diagnosis.  

A November 2010 VA treatment record reveals the Veteran's history of "zoning out" in conversations and having poor concentration.  He also reported aching and fatigue.  He reported "ok" sleep since not having the demands of working.  He still reported low energy and feeling "blue."  He reported keeping up with the activities of daily living but feeling unproductive at home and having a tendency to isolate if visitors come over.  Examination revealed that the Veteran was alert and goal-directed but tended to focus on somatic issues.  Affect was sad and flat, and mood was depressed.  The Veteran denied suicidal ideation or hopelessness.  PTSD, rule out somatization, and personality disorder were diagnosed, and a GAF score of 60 was assigned.  

A January 2011 VA mental health record reveals the Veteran's history of "all right" mood.  The Veteran reported headaches if he missed his medication.  He rated his depression as 5/10 most days and his pain as 6-7/10.  He reported that sleep was still interrupted with awakenings and nocturia but indicated that his daytime energy was fair.  Examination revealed that the Veteran was alert, non-labile, and goal-directed.  Mood was subdued and the Veteran presented as tired.  He denied any hopelessness or suicidal ideation.  A GAF score of 60 was assigned.  

A January 2011 VA examination record reveals the Veteran's endorsement of symptoms including social isolation, avoidance, intrusive thoughts, restricted range of affects, sleep disturbance, irritability, and difficulty concentrating.  The Veteran reported that he did not like crowds or "lots of" noise and that he limited his going out.  The record indicates that the Veteran was married and reported occasional arguments with his wife.  He indicated that he only had relationships with his immediate family.  He denied a history of suicide attempts or violence.  Examination revealed that the Veteran was appropriately dressed, though his clothes were disheveled.  Speech was unremarkable, and affect was appropriate.  Mood was anxious and depressed.  Thought process was rambling, but thought content was unremarkable and there were no delusions.  The Veteran understood the outcome of behavior and that he had a problem.  He reported that he gets four to six hours of sleep each night, which the examiner noted contradicted an earlier history.  He reported fatigue during the day.  There was no hallucination or inappropriate behavior.  The Veteran reported "some panic-like symptoms" a couple of times a week which did not meet the full criteria of a panic attack.  There were no homicidal or suicidal thoughts and impulse control was good.  The Veteran was able to maintain minimal personal hygiene, and there was no problem with activities of daily living.  Remote and recent memory was normal but immediate memory was mildly impaired based on reported difficulty with attention and concentration and need to write things down.  The Veteran reported that he felt socially withdrawn and irritable with others, to include at work and with his wife.  The Veteran reported that he was not working due to increased symptoms of PTSD.  The examiner diagnosed PTSD, somatization disorder, panic disorder, and personality disorder.  The examiner assigned a GAF score of 58.  The examiner additionally assigned a GAF score of 57 for the somatization disorder and a GAF score of 65 for the panic disorder.  The examiner reported that based on clinical presentation, there appeared to not have been any worsening of symptoms since the last examination.  The examiner found the somatization disorder may account for the reported low energy and anhedonia and that many of the current symptoms attributed to PTSD are more likely related to a personality disorder rather than an Axis 1 disorder.  The examiner found there was not total occupational and social impairment due to PTSD.  The examiner further found that there were not deficiencies in judgment, thinking, family relations, work, mood, or school due to PTSD symptoms and signs but there were reduced reliability and productivity due to symptoms including difficulty concentrating, insomnia, occasional panic attacks, hypervigilance, social withdrawal, increased irritability, and depressed mood.  

In an April 2011 addendum, the examiner explained that the somatization disorder was independent from the PTSD with no symptom overlap and that the panic disorder was secondary to PTSD as the panic disorder represented an increase in arousal and may be triggered by reminders of the trauma.  

A February 2011 VA treatment record reveals a history of sleeping six to seven hours if he has a drink or two.  A May 2011 VA mental health record reveals the Veteran's history that he was "less 'spacy."  He did report fatigue and nightmares.  He indicated that his depression was "manageable."  He also reported headaches several days a week with up to two to three headaches on those days.  He reported that he had returned to work in the spring as a manager.  The Veteran denied suicidal thoughts or hopelessness.  The examiner indicated that the Veteran's concerns/targets were "rather vague" and "tend[ed] to be somatic in nature."  The examiner assigned a GAF score of 60.  An August 2011 VA mental health record reveals the Veteran's history that he could not "handle stress anymore."  He reported that he was off work for a week.  He indicated that his wife's family had sold the business so he now worked for a corporation and was frustrated that he had to follow the employee structure.  He reported that he was exhausted after work.  He reported moderate/high depression and moderate night sweats but denied suicidal ideation.  Examination revealed that the Veteran was groomed with adequate eye contact.  Mood was depressed/frustrated, and the Veteran presented as tired.  The examiner assigned a GAF score of 57.  An August 2011 VA treatment record reveals the Veteran's history that he had been under "a lot" of stress because the owner of his place of employment had changed.  He reported that he was kept on but at a lower pay rate and increased hours.  The Veteran reported that he only had time to work and sleep.  He also reported "some chest pain" once or twice a day when he is busy or stressed.  He indicated that it goes away after he sits down and takes a few deep breaths.  

An October 2011 VA treatment record reveals the Veteran's history of a tight feeling in his chest, sometimes daily, sometimes twice a week.  He blamed anxiety and indicated that when he has the tight feeling, he sits down and takes a few breaths.  He added that the feeling usually occurs when he is stressed.  He endorsed symptoms including fatigue, headaches several times a week, and picking his fingers.  He also reported gas, constipation, and bloating.  The record reveals a determination that the chest pain was probably musculoskeletal.  An October 2011 VA mental health record indicates that the Veteran presented with a list of somatic concerns and no clear chief complaint.  The record reveals the Veteran's history of feeling disorganized and easily derailed from his routine.  The Veteran reported that he has reminders set on his phone but will "snooze" them and not address/resolve the issue.  Examination revealed that the Veteran was alert and rather circumferential in providing information off his list of concerns.  He reported feeling overwhelmed by the complexities of work/parenting and was often "derailed" when his routine is interrupted.  He denied any suicidal ideation.  The examiner diagnosed PTSD, rule out somatization, and personality disorder and assigned a GAF score of 57.  

A February 2012 VA treatment record reveals the Veteran's endorsement of symptoms including chronic fatigue, headaches, gas, and picking his fingers.  The Veteran indicated that he "might as well take" his headache medication "every day."  The record reveals diagnoses including fibromyalgia.  An April 2012 VA treatment record reveals the Veteran's history that "things are just the same."  The Veteran indicated that he was still working but struggling to make the quotas at work.  He reported that his depression was "not good, not bad."  Examination revealed the Veteran was alert and goal-directed with a flat affect.  He presented as sleepy and passive in his health care and how he described his efforts in the work setting.  He denied hopelessness or suicidal ideation.  A GAF score of 57 was assigned.  An August 2012 VA medical record reveals the Veteran's history of "really bad headaches" lately and pain in his chest.  The record reveals the Veteran's belief that he was having anxiety attacks.  

An August 2012 VA mental health record reveals the Veteran's history that he has episodes where he is lightheaded or dizzy or "like [he is going to] have a panic episode."  The Veteran added that he was told he was not meeting his service numbers and was feeling more pressure.  He indicated that he had been looking for other work.  The psychiatrist reported that the Veteran's current job was not a good fit and that the Veteran was seeking a pill to make changes.  The Veteran was informed that a prescription was not going to change the extended work hours, quota demands, and job market.  The Veteran was provided a one-month increase in medication and encouraged to continue to look at employment options.  Subsequent August 2012 VA mental health records reveal the Veteran's history of it feeling "like an elephant is sitting on [his] chest."  He reported that he knew it was anxiety and indicated that he was biting his fingers and was fidgety and stressed out.  The Veteran also reported chronic pain, swollen joints, morning stiffness, and shallow sleep.  He indicated that he felt depressed and restless and had trouble concentrating.  The Veteran reported that he had a very supportive wife and family, including his in-laws.  The Veteran also reported that his boss had been chronically threatening to terminate him as his numbers were not where corporate wanted them.  The Veteran indicated that he was working 50-60 hours a week.  Examination revealed that the Veteran was alert and fully oriented.  He was slightly disheveled but appeared clean.  He had an intense affect and reported anxious mood.  He appeared to have agitated motor but speech was normal.  The Veteran denied any current or past suicidal ideation.  He also denied homicidal ideation, delusions, or hallucinations.  The Veteran was diagnosed with generalized anxiety, PTSD by history, and personality disorder and assigned a GAF score of 56.  A VA Medication Management Note from the same day reveals the Veteran's history of feeling anxious, stressed, dizzy, lightheaded, and chest discomfort for the previous two years, worse in the last two months.  The Veteran explained that he is a manger and had a lot of stress and worked 50-60 hours a week.  The Veteran reported that his boss was threatening to fire him, and he was looking for a different job.  He also reported feeling depressed.  He denied suicidal or homicidal ideation or hallucination.  He reported that his sleep was "not good," averaging five to six hours a night.  He indicated that the sleep was not restful and that he sleeps at different time schedules because of work.  Examination revealed that the Veteran was alert and oriented to time, place, and person.  He was groomed "fairly alright" and speech was normal.  Affect was tired and depressed.  There was no obvious sign of anxiety other than the Veteran has picked fingernails.  Thought process was logical and goal-directed, and insight and judgment were intact.  The Veteran was diagnosed with anxiety disorder, PTSD, rule out somatization, and personality disorder, and assigned a GAF score of 57.  

An August 2012 VA examination record reveals the Veteran's endorsement of symptoms include anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining relationships, near-daily sadness, worry, loss of interest, irritability, and decreased concentration.  The Veteran reported working 50-60 hours weekly and spending his time off resting or with family.  He denied time spent with friends due to work schedule.  He reported "okay" relationship with his family but indicated that he wanted the relationship to be better.  The Veteran reported that 1/3 of his crew quit the previous week which resulted in increased responsibilities on him.  He initially reported being written up "several times" for below-performance service metrics and loss of staff control, despite increased sales volume, but later clarified that he was only written up once in reference to his performance evaluation.  The Veteran reported that he retreated to the back of the building twice daily when feeling overwhelmed by his work responsibilities.  He reported that he considered leaving the job but believed he could not find another job that would support his family.  

The examiner diagnosed PTSD, generalized anxiety disorder, and depressive disorder.  The examiner explained that the Veteran's PTSD symptoms lowered the threshold to manage daily psychosocial stressors, resulting in symptoms of generalized anxiety disorder and depressive disorder.  The examiner assigned a GAF score of 52.  The examiner noted that the Veteran was able to maintain employment and denied suicidal ideation.  The examiner added that the Veteran reported no time spent with friends due to long work hours, recovery from long work hours, and preference to spend off-work awake time with family.  The examiner indicated that the conditions result in occupational and social impairment with reduced reliability and productivity.  The examiner reported that the PTSD, depression, and generalized anxiety symptoms contributed to both occupational and social impairment in quantities.  The examiner, who noted review of the record, indicated disagreement with the diagnosis of panic disorder by the 2011 VA examiner.  The examiner noted that although panic disorder was diagnosed, the 2011 VA examiner also found that the Veteran had "panic like symptoms that do not meet full criteria as panic attack."  The examiner explained that the fact that the criteria for panic attacks were not met precluded the presence of a panic disorder.  The examiner added that the four symptoms required to occur in constellation for a diagnosis of panic attack were not met at the time of the 2006 and current examination.  

Regarding employability, the examiner noted that the Veteran was working 50-60 hours a week as a manager, albeit with significant distress.  The record adds that the Veteran was seeking other employment because his boss was threatening to fire him due to less than adequate quota as desired by upper management but did not want to leave the job because of fear he would not be able to provide for his family.  The Veteran reported deficiencies within his annual review but did not report other formal write up or formal discipline.  He did report difficulty managing employee conflict and remembering instructions and policies at work.  However, the examiner noted that mental status examination revealed adequate immediate and remote memory, and intact recent memory, attention, sustained concentration, abstraction, and judgment.  Pace was found to be slow, however, which the examiner found "may" be the greatest factor affecting the Veteran's work performance.  The examiner found the Veteran's ability to obtain productive employment was mildly impaired from a psychological perspective.  The examiner further found that the Veteran's ability to perform activities with a schedule, maintain attendance, and be punctual was moderately impaired, and the Veteran's ability to maintain employment, adapt to the work environment, tolerate the stressors of the work environment, and complete a normal work schedule was markedly impaired within his current position that involved 50-60 hour work-weeks.  The examiner found the Veteran's ability to perform work activities without special or additional supervisor was moderately impaired.  The examiner noted that the Veteran exhibited a response bias while completing psychometric testing and the validity of the severity of his symptoms may be somewhat questionable.  

A subsequent August 2012 VA medical record reveals the Veteran's request for a note to be off work for a week to see how he feels without the stress of work.  The record indicates that the note was provided.  

A September 2012 VA headaches examination record reveals the Veteran's endorsement of headaches associated with nausea.  The Veteran reported that the head pain lasts less than one day.  He indicated that he last missed work due to the headaches several months earlier.  The Veteran reported taking four to six doses of medication a week, with good result.  The record reveals a diagnosis of tension headaches.  The examiner found the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The examiner found the Veteran did have prostrating attacks of non-migraine headache pain, which occurred less than once every two months.  The examiner found the Veteran did not have very frequent, prostrating and prolonged attacks of non-migraine headache pain.  The examiner further found the headaches did not impact the Veteran's ability to work.  

A September 2012 VA intestinal examination record reveals a diagnosis of functional bowel dysfunction.  The record reveals the Veteran's endorsement of gas with constipation or diarrhea.  He reported about one bowel movement a day and bloating every day with occasional pain.  The examiner noted the Manning criteria for a diagnosis of irritable bowel syndrome, noting the likelihood of irritable bowel syndrome was proportional to the number of criteria that are present.  The examiner determined the Veteran had no positive Manning criteria, thereby resulting in a low possibility of irritable bowel syndrome.  The examiner noted the Rome III criteria and found the Veteran was not diagnostic for irritable bowel syndrome.  The examiner found the Veteran did not have episodes of bowel disturbance with abdominal distress or exacerbations or attacks.  The examiner further found the Veteran did not have malnutrition, serious complication, or other general health effects attributable to the bowel dysfunction.  Finally, the examiner determined the bowel dysfunction did not affect the Veteran's ability to work.  

A September 2012 fibromyalgia examination record reveals the Veteran's endorsement of generalized muscle/joint stiffness and chronic fatigue since approximately 2007.  The Veteran reported no current treatment.  The examiner found the Veteran did not have any findings, signs, or symptoms, attributable to fibromyalgia.  Instead, the examiner determined the symptoms were at least as likely as not consistent with the alleged mental health condition.  The examiner reported that fibromyalgia is not a rheumatologic disorder, that the 2006 examination revealed no evidence of fibromyalgia or criteria for chronic fatigue syndrome, and that the history and examination findings during the evaluation were not consistent with fibromyalgia.  The examiner found the past diagnoses of fibromyalgia were in error as the Veteran did not have it.  The examiner explained that the criteria for the diagnosis of fibromyalgia is that no other condition is present to explain the symptoms, noting that previous VA examination and ratings determined the multiple somatic complaints were associated with mental health conditions.  

A September 2012 general medical examination record reveals diagnoses of generalized muscle aches, fatigue, and stress-related chest pain.  The examiner noted that physical examination was normal except as noted.  The record reveals the Veteran's endorsement of generalized muscle/joint aches in the early morning with improvement after approximately one hour.  The Veteran also reported difficulty with sleep initiation and maintenance.  The Veteran reported that he was "ok" as long as he kept moving.  The Veteran estimated that he missed six days from anxiety/headaches and four days for "colds" over the previous year.  The Veteran reported looking for a different job.  Examination revealed no tender points consistent with fibromyalgia, and gait, posture, and appearance were normal.  After examination and review of the record, the examiner concluded there were no objective findings that the service-connected disabilities rendered the Veteran, or the average person, unemployable.  The examiner noted that the Veteran was currently employed and was seeking work as a truck dispatcher or warehouse supervisor, which indicated that the Veteran believed he was capable of gainful employment.  

September 2012 VA medical records reveal the Veteran's history that he was under too much stress to work.  He requested a note to be off work for several more days.  The note was provided.  A September 2012 VA mental health record reveals the Veteran's history that he lost approximately 11 employees in August and that he had spent the last two weeks while off from work helping his children with homework/family time and job hunting.  The record notes that the job stresses included working three mid-shifts a week and some closings or openings, which affected his sleep cycle and family demands.  He reported night sweats most nights.  The record notes that the Veteran's shift work was a "real problem."  The Veteran was determined to be a low risk of danger to self or others.  The record reports that the Veteran experienced situational anxiety.  Examination revealed the Veteran was alert and goal-directed with a flat affect.  He was groomed, and although mood was serious/stressed, there was no acute distress.  He was assigned a GAF score of 57.  A September 2012 VA medical statement indicates that the Veteran was cleared to return to work.  The letter notes that, "treatment team and current evidence suggests that work/volunteering/community engagement is therapeutic and encouraged for those dealing with PTSD."  The record adds that it was important to have a regular sleep pattern and that, if possible, a more consistent work/shift schedule was recommended.  The statement indicates that the three shifts the Veteran worked varied greatly on the expected sleep times and the switching back and forth between them weekly was not advised.  The letter requests that something be worked out where the Veteran only works one or two of the shifts with less frequent rotation.  A September 2012 VA mental health treatment record reveals that the Veteran was alert and goal-directed with a flat affect.  He was groomed and cooperative, and although mood was serious and stressed, there was no acute distress.  The Veteran denied hopelessness or suicidal ideation.  A GAF score of 57 was assigned.   

February, March, and July 2013 VA medical records indicate that the Veteran's migraines were much improved and were not occurring as often as in the past.  The records indicate that the Veteran had switched to a less stressful job and had improved sleep.  The Veteran still reported night sweats, headaches, and joint pains when walking stairs at work.  He also reported that stress made him irritable at times.  The records note that the Veteran's need for the migraine medication varied from two per month to two per week.  However, the record indicates that the medication did not affect his occupational performance, in that he was still able to operate heavy equipment and had no dizziness, mood swings, cognitive defect, or motor deficit from the most severe headaches.  The record notes that the Veteran "was still able to function" during these most severe headaches and that only approximately once a year did he have a more severe headache that prevents work.  

A December 2013 VA treatment record reveals the Veteran's history of symptoms including clouded thinking and a light-headed feeling.  The Veteran reported trouble recalling important facts for his new job.  The record indicates that the Veteran was running a fever and had a sore throat and runny nose.  The record reveals that the Veteran had a flat affect but reported a "good" mood and "well-controlled" depression and PTSD.  The Veteran was diagnosed with a viral upper respiratory infection.  

A February 2014 fibromyalgia Disability Benefits Questionnaire (DBQ) prepared by a VA physician reveals a diagnosis of fibromyalgia.  The record reveals the Veteran's history of a gradual onset of really sore, constant muscle aches and chronic fatigue that were not aided by medication.  The record notes that the symptoms were refractory to therapy and indicates that Dr. R.'s records should be obtained.  Reported symptoms included widespread musculoskeletal pain, stiffness, fatigue, sleep disturbance, and irritable bowel symptoms.  The symptoms were constant or near constant.  The examiner found the fibromyalgia affected the Veteran's occupational functioning by slowing him down at work. 

A February 2014 headache DBQ prepared by a VA physician reveals a diagnosis of migraine headaches.  The record reveals the Veteran's history of one-to-two daylong migraine headaches two to three times a month.  The record indicates that the Veteran had characteristic prostrating attacks of migraine headaches more frequently than once per month but no prostrating attacks of non-migraine headache pain.  The record indicates that the headaches impacted the Veteran's ability to work and that the Veteran "ha[d] to go to bed with headache."

A February 2014 intestinal DBQ prepared by a VA physician reveals a diagnosis of irritable bowel syndrome.  The record reveals the Veteran's history of constipation and diarrhea with "a lot" of gas.  The Veteran reported diarrhea for half a day two or three times a month.  The Veteran indicated that he was mostly constipated.  There were no episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.  There was no weight loss or general health effect attributable to the intestinal condition.  The record indicates that a complete blood count was normal in January 2014.  The record further indicates that the condition did not affect the Veteran's ability to work.  

A February 2014 fatigue DBQ prepared by a VA physician reveals a diagnosis of chronic fatigue syndrome.  The record notes that the disorder was diagnosed by Dr. R. "years ago" and requested that the records be obtained.  The physician noted that the Veteran reported a gradual onset of the condition and could not recall the last low-grade fever.  The physician indicated that the Veteran's debilitating fatigue reduced daily activity level to less than 50% of the pre-illness level, explaining that the Veteran cannot run/jog like he used to and is sore when he plays with his children.  When asked if the Veteran had any findings, signs, or symptoms attributable to chronic fatigue syndrome, the physician reported that the Veteran had a low-grade fever once or twice a month, sleep disturbance, and cognitive impairment attributable to the chronic fatigue syndrome.  The Veteran had fatigue "most of the day" after exercise but not 24 hours or longer.  The physician reported that the chronic fatigue syndrome resulted in less than one week of incapacitation in the previous 12 months.  The record notes that the condition impacted the Veteran's ability to work because the Veteran has to call in to work due to fatigue once or twice a year.    

Analysis

Undiagnosed Illness

The Veteran is in receipt of the maximum rating allowable under Diagnostic Code 5025.  The Board has considered whether a separate rating is available under an alternate diagnostic code.  The Board acknowledges that the record documents diagnoses of irritable bowel syndrome, chronic fatigue syndrome, and migraine headaches and that the rating schedule includes diagnostic codes specific to these conditions.  However, the Board finds separate ratings are not warranted under Diagnostic Code 6354, which rates chronic fatigue syndrome, Diagnostic Code 7319, which rates irritable colon syndrome, or Diagnostic Code 8100, which rates migraine headaches.  

With regard to the reported chronic fatigue syndrome, although the record documents the existence of chronic fatigue, the Board finds the Veteran does not have chronic fatigue syndrome, as defined by 38 C.F.R. § 4.88a.  Although the 2014 DBQ reveals a diagnosis of chronic fatigue syndrome, review of the DBQ indicates that the diagnosis was not in accordance with 38 C.F.R. § 4.88a:  the physician did not find at least six of the symptoms enumerated in 38 C.F.R. § 4.88a were present.  Thus, the Board finds the diagnosis is not probative evidence of the existence of chronic fatigue syndrome.  The record is otherwise absent any diagnosis of chronic fatigue syndrome during the period on appeal, to include the records associated with treatment by Dr. R., and May 2005, September 2006, and September 2012 VA examiners determined that the Veteran did not have chronic fatigue syndrome.  The Board finds the determinations of the VA examiners are probative.  In the absence of a probative diagnosis, the Board finds Diagnostic Code 6354 is not applicable.  

The Board finds that Diagnostic Code 7319 is also not applicable.  Although the record includes diagnoses of irritable bowel syndrome, the Board finds the diagnoses are less probative than the opinion of the 2012 VA examiner that the Veteran has never had irritable bowel syndrome.  The Board finds the 2012 opinion is highly probative because the examiner provided a detailed rationale that is consistent with the record.  In contrast, the Board finds the diagnoses of irritable bowel syndrome have only slight probative value as the diagnoses are not supported by a rationale and do not appear consistent with the Manning or Rome III criteria for diagnosing irritable bowel syndrome.  The Board finds the probative value of the evidence indicating there is no irritable bowel syndrome outweighs the probative value of the other evidence supporting the presence of irritable bowel syndrome.  As such, the Board finds that irritable bowel syndrome has not been present and Diagnostic Code 7319 is not applicable.  

Finally, the Board finds a compensable rating is not warranted under Diagnostic Code 8100, which rates migraine headaches based on the frequency of characteristic prostrating attacks.  Diagnostic Code 8100 provides a compensable rating for prostrating attacks averaging one in two months over several months.  
The rating criteria do not define "prostrating."  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The record suggests that the Veteran has had prostrating attacks of headaches.  The probative evidence indicates that these attacks average less frequently than one in two months, however.  In this regard, the Board notes that the 2012 VA examination record reveals a determination that the Veteran's headaches resulted in no prostrating attacks of migraine headaches and prostrating attacks of nonmigraine headaches less often than one in two months.  Although previous records reveal the Veteran's histories of headaches, with the exception of a January 2007 headache that required time off work, the headaches do not appear to be "prostrating."  Although headaches are described as severe, the July 2013 VA medical record indicates that there is a distinction between the Veteran's "severe" headaches (which reportedly do not impair occupational functioning) and "most severe" headaches, which appear to be prostrating.  Thus, the Board finds the 2012 VA examiner's determination as to the frequency of the prostrating headaches is more probative than the Veteran's histories with respect to the existence and frequency of "prostrating" attacks.  

The Board acknowledges that the 2014 DBQ reveals the physician's determination that the Veteran had prostrating attacks of migraine headaches more frequently than once per month.  The Board finds this determination lacks probative value, however, because it is not supported by a rationale and is not consistent with the medical records, to include the medical records associated with treatment by the physician who prepared the DBQ.  In this regard, the Board notes that the physician who prepared the DBQ prepared a letter for the Veteran's employer in July 2013, at which time the physician reported that the Veteran only had a "more severe" headache which prevented him from working approximately once a year.  Subsequent treatment records, including those associated with treatment by the physician who prepared the DBQ, do not suggest an increase in the severity of the headaches after July 2013:  there is no history or findings of an increase and no evidence suggestive of an increase, such as evidence of an increase in medication or increased time lost from work due to headaches.  The Board finds a "prostrating" headache, as defined by the dictionaries, would impair occupational functioning if it occurred on a workday.  The July 2013 statement indicates that the only headaches that could impair occupational functioning were headaches that would prevent the Veteran from working.  The statement then indicates that headaches of this severity occur only once per year.  Thus, the Board finds a compensable rating is not warranted under Diagnostic Code 8100.  

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The rating criteria specifically consider widespread pain and tenderness, fatigue, sleep disturbance, stiffness, headache, and irritable bowel syndromes.  There is no evidence of an additional symptom attributed to the undiagnosed illness that is not considered in this rating or has not already been separately evaluated, such as the psychiatric disorder and its associated chest pain and cognitive impairment.  In this regard, the Board notes that the agency of original jurisdiction has denied claims of entitlement to service connection for myopia, gastrointestinal disease, skin disease, and lower abdominal distress in rating decisions that are not on appeal before the Board.  Thus, the Board finds the rating criteria are adequate.  

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

PTSD

After review of the evidence, the Board finds a rating in excess of 50 percent is not warranted at any time prior to September 29, 2006.  Prior to that date, the Veteran's PTSD was not manifested by impairment more nearly approximating occupational and social impairment with deficiencies in most areas.  Initially, the Board notes that the evidence pertinent to this period reflects GAF scores in the 50s, which correspond to moderate symptoms and impairment.  Moreover, the reported symptoms and associated impairment do not approximate the disability picture contemplated by the 70 percent rating.  

Although there is evidence of impairment of mood and social and occupational functioning, the Veteran remained married and had relationships with his wife and family, and speech, thought process, orientation, grooming, ability to function independently, judgment, insight, and contact with reality were always normal during evaluations.  There is one history of suicidal thoughts and of thoughts of violence, but the Veteran otherwise consistently denied homicidal or suicidal ideation, and always denied intent or plan, and there is no evidence that the Veteran posed a risk to himself or others, ever lost contact with reality, or was even sporadically unable to function independently due to his psychiatric symptoms during this period.  Based on the evidence, the Board finds there is no impairment of orientation, thinking, speech, impulse control, or judgment prior to September 29, 2006.  There is evidence of occupational impairment, but the Veteran was able to work full-time as a manager.  The Veteran did have significant social impairment.  However, a rating shall not be assigned solely on the basis of social impairment, and the Board finds the overall effect of the PTSD most nearly approximates the reduced reliability and productivity contemplated by the 50 percent rating currently assigned for this period.  In this regard, the Board finds that the findings reported in the treatment records and examination records are more probative than the histories provided by the Veteran and his family.  

The Board further finds a rating in excess of 70 percent is not warranted at any time from September 29, 2006.  The records contain no findings of total social or occupational impairment due to the psychiatric disorder, and the assigned GAF scores indicate the presence of less than total impairment.  In this regard, the Board notes that the GAF scores are predominantly in the 50s, with only one GAF score lower, at 45, which predominantly indicates moderate symptoms or impairment.  Furthermore, the reported symptoms and associated impairment do not approximate the disability picture created by the 100 percent rating.  

There is no medical evidence of impairment of communication due to the psychiatric disability or significant impairment in thought processes or memory; grossly inappropriate behavior; total isolation; danger of hurting self or others; inability to perform activities of daily living; or disorientation.  The Board acknowledges that the Veteran has reported disorientation.  Examination consistently reveals that the Veteran is oriented to at least time, place, and person, however, and the Board finds the consistently normal medical findings are more probative than the Veteran's history of "feelings of disorientation."  The Board also acknowledges that a September 2007 record reveals a history of passive suicidal thoughts and September 2007 medical records reveal histories of physical fights with coworkers.  The record otherwise consistently reveals negative histories as to past or present suicidal ideation, homicidal ideation or physical altercations, however, and the Veteran has consistently denied suicidal or homicidal intent or plan.  Thus, the Board finds the Veteran has not posed a persistent risk to himself or others.  The Board further acknowledges that the Veteran has reported memory impairment, to include inability to remember the names of long-time coworkers.  Medical evaluation consistently revealed no more than mild impairment, however, and the Board finds the objective testing is more probative than the Veteran's history as to the severity of the reported memory impairment.  Thus, the Board finds the Veteran does not have significant impairment of orientation or memory and does not pose a persistent risk of hurting himself or others.  

Although the Veteran has functional impairment, to include social and occupational impairment, there is no evidence of inability to perform activities of daily activity independently, and the Veteran is able to work full-time and to maintain decent relationships with his family.  In light of the nearly constant fulltime employment, the ability to be independent, and the maintenance of a relationship with his family, the Board finds the psychiatric disability does not more nearly approximate total impairment at any time during the appellate period.   

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  Thun, 22 Vet. App. at 115.  The Board finds the schedular evaluations assigned for the service-connected PTSD are adequate in this case.  The Veteran's symptoms cause occupational and social impairment.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  Therefore, referral of this claim for extra-schedular consideration is not warranted.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Rice 

With regard to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds a total rating based on individual unemployability (TDIU) is not warranted based on either or both of the aforementioned service-connected disabilities at any time after September 1, 2010, the date of the final decision denying a TDIU.  Although the record shows occupational impairment due to the service-connected psychiatric disability and undiagnosed illness during this period, the evidence does not suggest that either disability or both disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment at any time.  In this regard, the Board notes that the Veteran has maintained full-time employment since spring 2011; as such, the threshold unemployment requirement is not met and a higher rating is not available in consideration of Rice as of that time.  

A higher rating is also not available in consideration of Rice between September 2010 and the spring of 2011, during the period of unemployment.  Although the service-connected conditions caused significant effects on occupational functioning, to include tardiness and irritability towards coworkers, economic inadaptability is taken into account in the evaluation assigned, and the evidence of record does not suggest that the Veteran was incapable of performing any substantially gainful employment due to the service-connected psychiatric disability and undiagnosed illness during this period.  To that extent, the Board notes that the record does not include any findings or histories of an inability to perform or maintain substantially gainful employment during this period.  Furthermore, the Board finds the evidence that the Veteran was later able to return to his previous position on a full-time basis is significant, particularly because the evidence does not indicate that either disability underwent an improvement between this period and spring 2011, when the Veteran resumed working full-time.  Thus, after consideration of each (and both) disabilities on appeal, a higher rating is not warranted based on unemployability at any time.  


ORDER

Entitlement to a disability rating in excess of 40 percent for undiagnosed illness involving chest pain, joint pain, muscle aches, fatigue, sleep disturbance, headaches, and irritable bowel symptoms, to include based on individual unemployability, is denied.  

Entitlement to a disability rating in excess of 50 percent prior to September 29, 2006, and 70 percent thereafter for a psychiatric disability, to include based on individual unemployability, is denied.  

Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


